Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Purchase Agreement”) dated as of 9 October
2017, is between Cleantech Solutions International, Inc., a Nevada corporation
(the “Company”), and Chong Ou Holdings Group Company Limited, incorporated in
British Virgin Islands (the “Purchaser”).

 

RECITALS

 

A. The Company has requested that the Purchaser purchase a convertible
promissory note in the form attached hereto as Exhibit A (the “Note”) for a
purchase price of US$ 670,000 on the terms and conditions set forth herein.

 

B. The Purchaser has agreed to purchase the Note on the terms and conditions set
forth therein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Purchase Agreement, the parties hereto, intending to be legally bound,
agree as follows:

 

ARTICLE I DEFINITIONS

 

1.01 Defined Terms.

 

As used in this Purchase Agreement and to the extent not otherwise defined
herein, the following terms shall have the following meanings:

 

“Affiliate” means with respect to the Purchaser, another entity that controls,
is controlled by, or is under common control with the Purchaser, for so long as
such control exists. For purposes of this definition only, “control” shall mean
beneficial ownership (direct or indirect) of at least fifty percent (50%) of the
equity securities of an entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, in the election of the
corresponding managing authority).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Material Adverse Effect” means a material adverse effect on the business,
operations, property or financial condition of the Company.

 

 

 

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, limited liability company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

ARTICLE II PURCHASE OF CONVERTIBLE NOTE

 

2.01 Purchase and Sale of the Note by the Purchaser. Subject to and upon the
terms and conditions set forth in this Purchase Agreement and in reliance on the
representations and warranties set forth herein, the Company agrees to issue and
sell to Purchaser, and Purchaser agrees to purchase from the Company, at the
Closing referred to in Section 2.02 below, a Note made by the Company in favor
of such Purchaser in the principal amount of US$ 670,000.

 

2.02 The Closing. The sale and purchase of the Note under this Purchase
Agreement shall be made pursuant to a closing at which the Company will deliver
to Purchaser the Note against payment of the purchase price therefor (the
“Closing” and the date thereof, the “Closing Date”). The parties agree that the
delivery of this Purchase Agreement and any other documents at the Closing may
be completed by means of an exchange of facsimile signatures with original
copies to follow by mail or courier service.

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to the
Purchaser as of the date hereof and as of the Closing.

 

3.01 Incorporation and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada. The Company has the requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted or as
proposed to be conducted.

 

3.02 Corporate Power and Authority; Authorization; Enforceability. All corporate
action on the part of the Company necessary for the authorization of this
Purchase Agreement, the Note and the performance of all obligations of the
Company hereunder and thereunder at the Closing has been taken or will be taken
prior to the Closing. This Purchase Agreement has been, and the Note will be,
when executed and delivered at the Closing, duly executed and delivered by the
Company. This Purchase Agreement constitutes, and the Note when executed and
delivered at the Closing, will constitute valid and binding obligations of the
Company enforceable in accordance with their terms, except as limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, and (b) general
principles of equity that restrict the availability of equitable remedies.

 



2

 

 

3.03 No Conflict. Neither the authorization, execution, delivery and performance
of this Purchase Agreement, the consummation of the transactions contemplated
hereby, or the sale, issuance and delivery of the Note, or any of the shares of
capital stock of the Company which may be issued pursuant to the terms of the
Note will conflict with or result in a breach of or default under (or with due
notice or lapse of time or both would result in a default under) the Company’s
Articles of Incorporation or by-laws, as amended or any statute, law, rule,
regulation, judgment, decree, writ, injunction, order or award of any
arbitrator, court or governmental authority.

 

3.04 Capitalization. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Purchase Agreement. Except
as a result of the purchase and sale of the Note, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock or the capital
stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Note will not obligate the
Company or any Subsidiary to issue shares of Common Stock or other securities to
any Person (other than the Purchaser) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. There are no outstanding securities or
instruments of the Company or any Subsidiary that contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
redeem a security of the Company or such Subsidiary. The Company does not have
any stock appreciation rights or “phantom stock” plans or any similar plan or
agreement. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Note.

 

3.05 Financial Statements. The Company is current with all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, (the “SEC Reports”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 



3

 

 

3.06 Absence of Undisclosed Liabilities. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock. The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Note
contemplated by this Purchase Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

3.07 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Purchase Agreement or the
Note or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

3.08 No Broker. The Company has no contract, arrangement or understanding with
any broker, finder, agent, financial advisor or other intermediary with respect
to the transactions contemplated by this Purchase Agreement.

 



4

 

 

3.09 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

3.10 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company is, and has no reason
to believe that it will not continue to be, in compliance with all such listing
and maintenance requirements.

 

3.11 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser hereby represents and warrants to the Company as follows:

 

4.01 Authorization. The execution, delivery and performance by Purchaser of this
Purchase Agreement and the Note have been duly authorized by all requisite
corporate, partnership or other action on the part of Purchaser. This Purchase
Agreement and the Note to which Purchaser is a party have been duly executed and
delivered on behalf of Purchaser by a duly authorized representative of
Purchaser and constitute the valid and legally binding obligations of Purchaser
enforceable against Purchaser in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
and other laws affecting creditors’ rights generally and by general equitable
principles.

 

4.02 Information. Purchaser has been furnished with or has had access to all
information it has requested from the Company and has had an opportunity to
review the books and records of the Company and to discuss with management of
the Company its business and financial affairs and has generally such knowledge
and experience in business and financial matters and with respect to investments
in securities of this nature so as to enable it to understand and evaluate the
risks of such investment and form an investment decision with respect thereto.

 



5

 

 

4.03 Own Account. The Purchaser understands that the Common Stock underlying the
Note are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is making this
investment for its own account and not with a view to or for distributing or
reselling such Common Stock or any part thereof in violation of the Securities
Act, has no present intention of distributing any of such Common Stock in
violation of the Securities Act and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Common Stock in violation of the Securities Act.

 

4.04 Experience of Such Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Company and, at the present time, is able to afford
a complete loss of such investment.

 

4.05 General Solicitation. The Purchaser is not, to such Purchaser’s knowledge,
purchasing the Note as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

4.06 Purchaser Status. The Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Note or any use of this Purchase
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Note, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Note. The
Purchaser’s subscription and payment for and continued beneficial ownership of
the Common Stock will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.

 

4.07 Regulation S Compliance. If the Purchaser is a non-U.S. Person (as defined
in Regulation S promulgated under the Securities Act), neither the Purchaser nor
any person acting on its behalf has engaged, nor will engage, in any directed
selling efforts to a U.S. Person (as defined in Regulation S promulgated under
the Securities Act) with respect to the Note and the Purchaser and any person
acting on its behalf has complied and will comply with the “offering
restrictions” requirements of Regulation S. The transactions contemplated by
this Agreement have not been pre-arranged with a buyer located in the United
States or with a U.S. Person, and are not part of a plan or scheme to evade the
registration requirements of the Securities Act. Neither the Purchaser nor any
person acting on its behalf has undertaken or carried out any activity for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States, its territories or possessions,
for the Note. The Purchaser agrees not to cause any advertisement of the Note to
be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Note, except such advertisements that
include the statements required by Regulation S, and only offshore and not in
the U.S. or its territories, and only in compliance with any local applicable
securities laws.

 

4.08 Accredited Investor. If the Purchaser is a U.S. Person, the Purchaser is an
“accredited investor” within the meaning set forth in Rule 501 under the
Securities Act, is capable of evaluating the merits and risks of the
transactions contemplated hereunder and is able to bear the economic risks of
its investment in the Note.

 



6

 

 

ARTICLE V CONDITIONS

 

5.01 Conditions to Purchaser’s Obligations at the Closing. Purchaser’s
obligations under Article II of this Purchase Agreement are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:

 

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Article III hereof shall
be true and correct in all material respects as of the Closing;

 

(b) Legal Investment. On the Closing Date, the sale and issuance of the Note
shall be legally permitted by all laws and regulations to which Purchaser and
the Company are subject;

 

(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Purchase Agreement; and

 

(d) Delivery of the Note. The Company shall have delivered the Note to
Purchaser.

 

5.02 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Note is subject to the satisfaction, at or prior to each Closing
Date, of the following conditions:

 

(a) Representations and Warranties True. The representations and warranties in
Article IV made by Purchaser shall be true and correct as of the Closing Date;

 

(b) Legal Investment. On the Closing Date, the sale and issuance of the Note
shall be legally permitted by all laws and regulations to which Purchaser and
the Company are subject;

 

(c) Consents, Permits, and Waivers. The Company shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Purchase Agreement; and

 

(d) Purchase Price Delivery. The Company shall have received from Purchaser in
immediately available funds the principal amount of the Note.

 

ARTICLE VI AFFIRMATIVE COVENANTS OF THE COMPANY

 

For so long as the Note is outstanding, the Company agrees to the following:

 

6.01 Payment of Notes. The Company will punctually pay or cause to be paid the
principal of and interest on the Note at the times and places and in the manner
specified in the Note.

 

6.02 Reservation of Shares of Capital Stock. The Company agrees to take any and
all action as is necessary or desirable to authorize, reserve and issue the
shares of the Company’s capital stock issuable upon conversion of the Note
promptly upon a determination of the terms of such securities.

 



7

 

 

ARTICLE VII MISCELLANEOUS

 

7.01 Amendments and Waivers. This Purchase Agreement and the Note maybe amended,
and any term or provision of this Purchase Agreement and the Note may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only upon the written consent of the Company and the Purchaser.

 

7.02 No Stockholder Rights. Nothing contained in this Purchase Agreement or the
Note shall be construed as conferring upon Purchaser the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company and (ii) no dividends
shall be payable or accrued in respect of the Note or the Common Stock
obtainable thereunder, in both cases of (i) and (ii) until, and only to the
extent that, the Note shall have been duly converted into and/or exercised for
Common Stock.

 

7.03 Successors and Assigns. This Purchase Agreement may not be assigned,
conveyed or transferred without the prior written consent of the Company.
Subject to the foregoing, the rights and obligations of the Company and
Purchaser under this Purchase Agreement shall be binding upon and benefit their
respective permitted successors, assigns, heirs, administrators and transferees.
The terms and provisions of this Purchase Agreement are for the sole benefit of
the parties hereto and their respective permitted successors and assigns, and
are not intended to confer any third-party benefit on any other person.

 

7.04 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment as set forth on the signature pages attached hereto at or prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment as set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd) Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto. To the extent that
any notice provided pursuant to any Transaction Document constitutes, or
contains material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.

 

7.05 Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Purchaser, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

7.06 Payment of Fees, Expenses. Each of the parties hereto shall bear its own
costs and expenses in connection with the transactions contemplated hereunder.

 

7.07 Counterparts. This Purchase Agreement may be executed by one or more of the
parties to this Purchase Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

7.08 Severability. Any provision of this Purchase Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.09 Governing Law. This Purchase Agreement shall be construed and enforced in
accordance with and governed by the State of New York, without giving effect to
the conflicts of law principles thereof.

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

CLEANTECH SOLUTIONS INTERNATIONAL, INC.       By: /s/ Lau Ping Kee     Name: LAU
PING KEE     Title: DIRECTOR  

 

Name of Purchaser: CHONG OU HOLDINGS GROUP COMPANY LIMITED

 

Signature of Authorized Signatory of Purchaser: /s/ Lin Sing Yun               

 

Name of Authorized Signatory: LIN SING YUN

 

Title of Authorized Signatory: DIRECTOR

 

Email Address of Authorized Signatory: karen_chan@wah-yang.com

 

Facsimile Number of Authorized Signatory: 852-23673899

 

Address for Notice to Purchaser: 802-3, 8/F., EMPRESS PLAZA, 17-19 CHATHAM ROAD,
TSIMSHATSUI, KOWLOON, HONG KONG

 

9

 

 

EXHIBIT A

 

THIS NOTE AND ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CONVERTIBLE PROMISSORY NOTE

 

US$ 670,000 9 October 2017

 

FOR VALUE RECEIVED, Cleantech Solutions International, Inc., a Nevada
corporation (the “Maker”), promises to pay to Chong Ou Holdings Group Company
Limited or its assigns (the “Holder”) the principal sum of US$ 670,000, together
with interest on the unpaid principal balance of this Note from time to time
outstanding at the rate of two percent (2%) per annum until paid in full or
converted in accordance with the terms of the Note. Interest on this Note shall
be computed on the basis of a year of 365 days for the actual number of days
elapsed and shall accrue, but not compound, daily. All payments by the Maker
under this Note shall be in immediately available funds.

 

1. Automatic Conversion. All of the outstanding principal and accrued interest
under this Note (the “Outstanding Amount”) will automatically be converted into
shares of common stock of the Company at a conversion price equal to US$3.35 per
share on January 8, 2018 (the “Conversion Date”).

 

2. Repayment. The Company shall have the option, in its sole and absolute
discretion, to repay the Outstanding Amount in full on or before the Conversion
Date.

 

3. Events of Default. This Note shall become immediately due and payable without
notice or demand upon the occurrence at any time of any of the following events
of default (individually, an “Event of Default” and collectively, “Events of
Default”):

 

(a) the Maker files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or seeks the appointment of
a custodian, receiver, trustee (or other similar official) of the Maker or all
or any substantial portion of the Maker’s assets, or makes any assignment for
the benefit of creditors or takes any action in furtherance of any of the
foregoing, or fails to generally pay its debts as they become due; or

 

(b) an involuntary petition is filed, or any proceeding or case is commenced,
against the Maker (unless such proceeding or case is dismissed or discharged
within 60 days of the filing or commencement thereof) under any bankruptcy,
reorganization, arrangement, insolvency, adjustment of debt, liquidation or
moratorium statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
applied or appointed for the Maker or to take possession, custody or control of
any property of the Maker, or an order for relief is entered against the Maker
in any of the foregoing.

 

10

 

 

Upon the occurrence of an Event of Default, the Holder shall have then, or at
any time thereafter, all of the rights and remedies afforded creditors generally
by the applicable federal laws or the laws of the State of New York.

 

4. Miscellaneous.

 

(a) All payments by the Maker under this Note shall be made without set-off or
counterclaim and be free and clear and without any deduction or withholding for
any taxes or fees of any nature whatever, unless the obligation to make such
deduction or withholding is imposed by law.

 

(b) No delay or omission on the part of the Holder in exercising any right under
this Note shall operate as a waiver of such right or of any other right of the
Holder, nor shall any delay, omission or waiver on anyone occasion be deemed a
bar to or waiver of the same or any other right on any future occasion.

 

(c) The Maker and every endorser of this Note, regardless of the time, order or
place of signing, hereby waives presentment, demand, protest and notices of
every kind and assents to any permitted extension of the time of payment and to
the addition or release of any other party primarily or secondarily liable
hereunder.

 

(d) Any notices, requests and other communications hereunder shall be delivered
in accordance with the terms of the Note Purchase Agreement.

 

(e) The Holder agrees that no director or officer of the Maker shall have any
personal liability for the repayment of this Note.

 

(f) This Note may not be amended or modified except by an instrument executed by
the Maker and the Holder.

 

(g) Until the conversion of this Note, the Holder shall not have or exercise any
rights by virtue hereof as a member or stockholder of the Maker.

 

(h) All rights and obligations hereunder shall be governed by the laws of the
State of New York (without giving effect to principles of conflicts or choices
of law).

 

CLEANTECH SOLUTIONS INTERNATIONAL, INC.       By: /s/ Lau Ping Kee     Name: LAU
PING KEE     Title: DIRECTOR  

 

 

11

 

